Citation Nr: 0533863	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  01-08 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to February 23, 1999, 
for the grant of service connection and a 100 percent rating 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1969 to January 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2000 decision of the San Diego Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD, rated 100 percent, effective February 23, 1999.  
The veteran seeks an earlier effective date for the grant of 
service connection (and the 100% rating).  This case was 
before the Board in July 2002, when it was remanded for a 
hearing before a Veterans Law Judge to be scheduled.  In 
February 2003, a videoconference hearing was held before the 
undersigned.  The case was again before the Board in July 
2003, when it was remanded for additional development 
(primarily to provide the veteran further notice of the 
Veterans Claims Assistance Act of 2000 (VCAA)).  


FINDINGS OF FACT

The veteran's claim of service connection for PTSD was last 
finally denied by the RO in a March 1993 decision; following 
that decision, VA received no communication from him seeking 
to reopen the claim prior to February 23, 1999.  


CONCLUSION OF LAW

An effective date prior to February 23, 1999, for the grant 
of service connection and a 100 percent rating for PTSD is 
not warranted.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial Agency of Original Jurisdiction (AOJ) decision, the 
AOJ did not err in not providing the notice prior to the 
initial AOJ adjudication, instead, the claimant has the right 
to timely content-complying notice and proper subsequent VA 
process.  Here, the initial adjudication preceded enactment 
of the VCAA.  The veteran was properly (See VAOPGCPREC 8-2003 
(Dec. 2003)) provided VCAA notice on the "downstream" issue 
of the effective date for the award in a September 2001 
statement of the case (SOC), in August 2004 correspondence 
from the RO, in a March 2005 supplemental SOC (SSOC), and in 
additional correspondence from the RO in June 2005.  He was 
notified (in the September 2001 SOC, in the August 2004 
correspondence, in the March 2005 SSOC, and in the June 2005 
correspondence) of everything required, and has had ample 
opportunity to respond or supplement the record.  
Specifically, the SOC and SSOC, and the August 2004 and June 
2005 correspondence, informed the veteran of the allocation 
of responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  The 
RO reviewed the claim de novo subsequent to the notice, and 
the veteran has had ample opportunity to respond.  

Regarding content of notice, the September 2001 SOC and the 
March 2005 SSOC informed him of the controlling law and 
regulations, what the evidence showed, and why the claim was 
denied.  The SOC, the SSOC, and the June 2005 correspondence 
specifically advised him of what the evidence must show to 
establish entitlement to an earlier effective date, and those 
documents, as well as the August 2004 correspondence, advised 
the veteran of what information and evidence VA needed from 
him.  The RO asked him to submit, or provide releases for VA 
to obtain, any pertinent records.  He was expressly asked to 
"provide [VA] with any evidence or information you may have 
pertaining to your claim," (see August 19, 2004 letter), to 
let VA know "[i]f there is any other evidence or information 
that you think will support your claim," and to send to VA 
"any evidence in your possession that pertains to your 
claim."  (See June 8, 2005 letter).  Everything submitted to 
date has been accepted for the record and considered.  

Regarding the duty to assist, the Board most recently 
directed additional development in July 2003.  The 
development included additional VCAA notice and 
readjudication of the claim, and was completed.  The RO has 
reviewed the claim de novo (see September 2001 SOC and March 
2005 SSOC).  VA has obtained all pertinent/identified records 
that could be obtained, and all evidence constructively of 
record has been secured.  Evidentiary development is complete 
to the extent possible; VA's duties to notify and assist are 
met.  Notably also, given the nature of the matter at hand, 
the disposition will rest essentially on what is already of 
record.  It is not prejudicial to the veteran for the Board 
to proceed with appellate review.  Mayfield, supra; Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Historically, the veteran's initial application for service 
connection of "mental problems" was received by the RO in 
May 1991.  His service medical records are entirely devoid of 
clinical findings, diagnosis, or treatment for any 
psychological or psychiatric disorder.  By a June 1991 
decision, the RO denied service connection for a mental 
disorder, finding that the evidence was negative for showing 
that the veteran had a psychiatric disorder that was related 
to service.  He did not appeal that decision, and it is 
final.  38 U.S.C.A. § 7105.
The veteran's initial application for service connection for 
PTSD (a VA Form 21-4138 in which he reported that a 
psychiatrist had referred him for a PTSD evaluation) was 
received by the RO in June 1992.  In August 1992, the RO 
deferred the claim of service connection for PTSD for 
additional development, primarily to identify and verify any 
alleged stressful incidents in service.  Specifically, in 
December 1992 correspondence, the RO asked the veteran to 
provide information or evidence regarding the alleged 
stressors upon which he based his PTSD claim.  The 
correspondence informed the veteran that if he failed to 
respond to the request for stressor information within one 
year from the date of the request, any benefits to which he 
may be entitled would not be payable for any period prior to 
the date his reply was received.  The veteran did not respond 
to the RO's December 1992 request for information.  In a 
March 1993 rating decision, the RO again denied service 
connection for PTSD, finding that although the record shows 
that the veteran served in Vietnam, there was no definitive 
evidence that he engaged in combat.  It was further noted 
that the record did not reflect facts indicative of a 
significant verifiable stressor that could support the 
diagnosis of PTSD reported on VA examination in May 1992.  
The veteran did not appeal March 1993 decision, and it is 
final.  38 U.S.C.A. § 7105.

The earliest document of record subsequent to the March 1993 
rating decision indicating that the veteran was seeking to 
reopen a claim of service connection for PTSD is a VA Form 
21-4138 received by the RO on February 23, 1999.  Attached to 
the veteran's application to reopen his claim is a report of 
contact (VA Form 119), wherein a VA medical center chaplain 
reported that the veteran was under his care at a PTSD 
clinic.  The chaplain stated that the veteran "has severe 
PTSD stemming from his Vietnam combat experience."  On VA 
examination in April 1999, the veteran reported that he 
served approximately 10 months in Vietnam, during which he 
came under frequent small weapons and mortar attacks.  He 
recalled "seeing body parts all over the place, dead bodies 
all over the place."  His worst recollection was of 
retrieving "the decaying, putrefied flesh of an American 
soldier out of the front seat of a truck, in which he had 
been killed."  The diagnoses included PTSD, major 
depression, and panic disorder with agoraphobia.  

The RO received the veteran's initial and detailed account of 
his alleged stressful incidents in service in correspondence 
dated in January 2000.  In other January 2000 correspondence, 
the same chaplain as noted above reiterated that the veteran 
had been under his care since January 1999, and he stated 
that the "veteran has severe [PTSD] as a result of military 
service in Vietnam."  

By the January 2000 decision here on appeal, the RO granted 
service connection for PTSD, rated 100 percent.  The RO 
assigned February 23, 1999, as the effective date of the 
award of service connection for PTSD, as that was the date 
the RO received the veteran's application to reopen his claim 
of service connection for PTSD (subsequent to the March 1993 
final denial).  

At the February 2003 hearing, the veteran claimed that the 
effective date of service connection for PTSD should be in 
May 1992, at least, as it was on VA examination in that month 
that a diagnosis of PTSD was initially reported.  He alleged, 
in effect, that his 1992 application to reopen his PTSD claim 
was not handled competently by VA, because he did provide the 
RO with a stressor letter sometime in 1991 or 1992 (he 
recalled that he personally delivered to the RO whatever 
paperwork VA requested from him).  He asserted that VA 
personnel told him that a copy of the stressor letter would 
be returned to him for his own records, but a copy was never 
forthcoming.  He acknowledged his apparent confusion with the 
VA claims process, inasmuch as he applied for VA nonservice-
connected pension simultaneous with his application for 
service connection of PTSD (he was awarded nonservice-
connected pension benefits in November 1992), and he was not 
aware of the differences in procedure between the two types 
of claims.  He recalled his surprise on being notified that 
his PTSD claim was denied in March 1993, as he believed 
service connection for PTSD was warranted based on the 
diagnosis of severe PTSD on VA examination in May 1992.  When 
asked about the period of time between the March 1993 final 
denial of his PTSD claim and his February 1999 application to 
reopen the claim, the veteran suggested that he did not 
receive notice of the March 1993 decision from VA because he 
had moved and had a different address (the Board's review of 
the record indicates that all correspondence from VA to the 
veteran was sent to his last known address, and no 
correspondence has been returned as undeliverable.)  
Legal Criteria and Analysis

The veteran's claim of service connection for PTSD was 
finally denied by a rating decision in March 1993.  He was 
properly notified of that decision and of his appellate 
rights.  He did not initiate an appeal of the decision.  
Accordingly, the March 1993 decision is final.  38 U.S.C.A. 
§ 7105.  

Based on the RO's receipt of new and material evidence, 
service connection for PTSD was granted (Despite that the 
record still does not show a verified stressor event in 
service.) in the January 2000 rating decision here on appeal.  
The effective date of February 23, 1999, was assigned for 
service connection for PTSD, as that was the earliest date 
following the March 1993 decision that the veteran 
communicated to VA his desire to reopen the PTSD claim.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance (emphasis added), or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing (emphasis 
added) requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  "Date of receipt" generally means the date on 
which a claim, information or evidence was received by VA.  
38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2003); 
see Servello v. Derwinski, 3 Vet. App. 196 (1992). An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  The date of outpatient or hospital examination 
will be accepted as the date of receipt of a claim for 
increased benefits, but only when such reports relate to an 
examination or treatment of a disability for which service 
connection has previously been established.  38 C.F.R. 
§ 3.157(b).  

As was noted, the controlling law and regulation provide that 
the effective date of the grant of service connection (here 
for PTSD) for a claim reopened after final disallowance, will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  In essence, the determination is 
based on timing, i.e., when the veteran notified VA that he 
wished to reopen a claim for service connection for PTSD that 
was the subject of a prior final RO decision.  

The critical facts in this matter are not in dispute.  The 
Board acknowledges that symptoms and diagnoses of PTSD were 
noted by VA as early as in May 1992.  However, his claim of 
service connection for PTSD was last denied by the RO in 
March 1993.  The veteran does not dispute that he did not 
initiate an appeal within a year of notice of the decision.  
Hence, the March 1993 decision became final.  38 U.S.C.A. 
§ 7105.  (While the veteran alleged at the videoconference 
hearing that he did not receive notice of the March 1993 
rating decision, that testimony is inconsistent with his 
further testimony that he was surprised at being notified 
that the claim was denied.  Because of inconsistencies in his 
allegations, and because no mail to the veteran was returned 
as undeliverable, the Board finds his allegation of no notice 
of the March 1993 rating decision not credible.) 

The laws and regulations pertaining to effective dates of 
awards, outlined above, stipulate that the effective date of 
an award of service connection based on a claim reopened 
after a prior final denial of such claim shall not be earlier 
than the date of receipt of the claim to reopen.  The VA Form 
21-4138 received by the RO on February 23, 1999, is the 
earliest communication subsequent to the March 1993 final 
decision that indicates an intent of the veteran to reopen 
his PTSD claim.  The only question before the Board is 
whether there was any earlier communication from the veteran 
seeking to reopen the claim.  There is nothing in the claims 
file received between March 1993 and February 23, 1999, which 
may be construed as a formal or informal claim seeking to 
reopen the PTSD claim.  The veteran does not allege that he 
submitted an application to reopen the PTSD claim during that 
interval.  There is no provision in the law for now making 
the award retroactive to May 1992 (when a diagnosis of PTSD 
is first shown by medical evidence) as the veteran seeks.  
Thus, as a matter of law, the appeal seeking an earlier 
effective date for the grant of service connection for PTSD 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The "benefit of the doubt" doctrine does not apply because 
the law is dispositive and the critical facts are not in 
dispute.


ORDER

An effective date prior to February 23, 1999, for the grant 
of service connection (and a 100 percent rating) for PTSD is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


